DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICAL CONNECTOR HAVING EXTENSION ARMS ELECTRICALLY CONNECTED WITH ELECTRONIC MODULE, EXTENSION ARMS EXTENDED FROM CONNECTING PART AND MULTIPLE CONNECTING PART.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 2 recites “first contacting section and the second contacting section” change to --first contacting part and the second contacting part--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Huang et al. (United States Patent 10,276,953).
With respect to Claim 1:    
Huang discloses an electrical connector assembly (FIG. 5; 100, 3, and 4) comprising: 
an electrical connector (FIG. 2, 100) including an insulative housing (FIG. 2, 1) with a plurality of passageways (FIG. 2, 11) extending therethrough in a vertical direction (FIG. 2, see notation); 
a plurality of contacts (FIG. 2, 2) disposed within the corresponding passageways (FIG. 2, 11), respectively, each of the contacts (2) including a first retaining section (FIG. 8, see notation) and a second retaining section (FIG. 8, see notation) space (FIG. 8, 27) from and opposite to each other in a first horizontal direction (FIG. 8, see 
wherein the first retaining section (FIG. 8, see notation) includes a barbed structure (FIG. 8, see notation) engaged with the housing (FIG. 9, 1) for securing the contact (FIG. 9, 2) in the passageway (FIG. 9, 11), and the contacting section (FIG. 8, see notation) provides multiple contacting points (FIG. 8; 242, 244) above the housing (FIG. 9, 1) when mating with an electronic package (FIG. 9, 3).
[AltContent: textbox (vertical direction (vd))][AltContent: textbox ( 2nd horizontal direction (2hd))][AltContent: textbox ( 1st horizontal direction  (1hd))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    601
    779
    media_image1.png
    Greyscale

[AltContent: textbox (3rd contacting part)][AltContent: textbox (2nd contacting part)][AltContent: textbox (1st contacting part)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper ends)][AltContent: arrow][AltContent: arrow][AltContent: textbox (contacting section)][AltContent: arrow][AltContent: textbox (barbed section)][AltContent: arrow][AltContent: textbox (1st retaining section)][AltContent: arrow][AltContent: textbox (2nd retaining section)]
    PNG
    media_image2.png
    581
    542
    media_image2.png
    Greyscale

With respect to Claim 2: 
Huang discloses the electrical connector assembly, wherein the contacting section (FIG. 8, see notation) includes a first contacting part (FIG. 8, 244 see notation) unitarily extending upwardly from the upper end (FIG. 8, see notation) of the first retaining section (FIG. 8, see notation), and a second contacting part (FIG. 8, 244 see 
With respect to Claim 3: 
Huang discloses the electrical connector assembly, wherein the first contacting part (FIG. 8, see notation) and the second contacting part (FIG. 8, see notation) are converged (chamfering) toward each other upwardly (FIG. 1, 2421) (Column 6, lines 64-67).
With respect to Claim 4: 
Huang discloses the electrical connector assembly, wherein the third contacting part (FIG. 1, 243 see notation) extends in the first horizontal direction (FIG. 2, see notation).
With respect to Claim 5: 
Huang discloses the electrical connector assembly, wherein a width dimension (FIG. 8, see w notation below) of the third contacting part (FIG. 1, 243 see notation) is smaller than those of the first retaining section (FIG. 8, see notation) and second retaining section (FIG. 8, see notation) in a second horizontal direction (FIG. 8, see (2hd) notation below) perpendicular to the first horizontal direction (FIG. 8, see (1hd) notation below).
[AltContent: textbox ( w)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox ( vertical direction (vd))][AltContent: connector][AltContent: textbox ( 2nd horizontal direction (2hd))][AltContent: connector][AltContent: textbox ( 1st horizontal direction (1hd))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    561
    775
    media_image3.png
    Greyscale

With respect to Claim 11: 
Huang discloses the electrical connector assembly, wherein the first retaining section (FIG. 8, see notation) is essentially immovable (FIG. relative to the housing while the second retaining section (FIG. 8, see notation) is essentially slightly moveable relative to the housing (FIG. 9, 1) in response to mating with the electronic package (FIG. 9, 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (United States Patent 10,276,953) in view of Ju et al. (United States Patent 10,490,944).
With respect to Claim 7: 
Huang discloses the electrical connector assembly, 
Huang does not expressly disclose wherein the second retaining section forms a hook to be upwardly engaged with a step in the corresponding passageway.
However, Ju teaches a retaining section (FIG. 2, 220) forms a hook (FIG. 2, 2201) to be upwardly engaged with a step (FIG. 3, 1301 see notation) in the corresponding passageway (FIG. 3, 13) (Column 6, lines 17-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang with the teachings of Ju and provide a retaining section forms a hook to be upwardly engaged with a step in the corresponding passageway so as to allow the insulating body to facilitate limiting the vertical position of the terminal and establishing stability of the terminal in the terminal groove. (Ju, Column 6, lines 26-32).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (United States Patent 10,276,953) in view of Hsu (United States Patent Application Publication 2019/0334272).
With respect to Claim 8: 
Huang discloses the electrical connector assembly. 
Huang does not expressly disclose a stopper is formed on a bottom end of the second retaining section to abut against the first retaining section in the first horizontal direction.
However, Hsu teaches wherein a stopper (FIG. 11, 222) is formed on a bottom end of the second retaining section (FIG. 11, 22) to abut against the first retaining section (FIG. 11;  21, 2113) in the first horizontal direction (FIG. 11, see notation).
[AltContent: arrow][AltContent: textbox ( 1st horizontal direction  (1hd))][AltContent: arrow][AltContent: textbox (vertical direction (vd))]
    PNG
    media_image4.png
    740
    729
    media_image4.png
    Greyscale


With respect to Claim 9: 
Huang in view of Hsu discloses the electrical connector assembly, wherein a soldering section (Hsu, FIG. 11, 2116) is formed at a bottom end (Hsu, FIG. 11, 2112) of the first retaining section (Hsu, FIG. 11, 21) below the stopper (Hsu, FIG. 11, 222) in the vertical direction (Hsu, FIG. 11,  see notation vd) perpendicular to the first horizontal direction (Hsu, FIG. 11,  see notation 1hd) to attach a solder ball thereon for mounting to a printed circuit board (Hsu, FIG. 4,  101).

Claim(s) 1-5 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hsu (United States Patent Application Publication 2019/0334273).
With respect to Claim 12: 
Hsu discloses a contact (FIG. 11, 2) for use within an electrical connector (FIG. 11, 100), comprising: 
a first retaining section (FIG. 16, 22) extending in a first vertical plane (FIG. 16, see notation); 

a contacting section (FIG. 16, 2111) linked between corresponding upper ends (FIG. 16, see notation) of the first retaining section (FIG. 16, 22) and the second retaining section (FIG. 16, 21); 
wherein the first retaining section (FIG. 11, 22) forms a barbed structure (FIG. 11, 220) for engagement with an insulative housing (FIG. 11, 1) of the electrical connector (100) in an immovable manner, and the second retaining section (FIG. 16, 21) forms a hook (FIG. 16, see notation) for engagement with the insulative housing (FIG. 16, 1) of the electrical connector (100) in a movable manner (FIG. 16, 211).
[AltContent: textbox ( hook)][AltContent: connector][AltContent: connector][AltContent: textbox ( Upper ends)][AltContent: connector][AltContent: textbox ( 1st horizontal direction)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox ( 2nd vertical plane)][AltContent: textbox ( 1st horizontal direction  (1hd))][AltContent: textbox ( 1st vertical plane)][AltContent: arrow]
    PNG
    media_image5.png
    525
    508
    media_image5.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (United States Patent Application Publication 2019/0334273) in view of Huang et al. (United States Patent 10,276,953).
With respect to Claim 17:
Hsu discloses a method of connecting an electronic package (FIG. 7, 200) upon an electrical connector (FIG. 1, 100), comprising steps of: 
providing an insulative housing (FIG. 4, 1) with a plurality of passageways (FIG. 4, 10) extending therethrough in a vertical direction (FIG. 4, 1); 
upwardly assembling a plurality of contacts (FIG. 4, 2) into the corresponding passageways (FIG. 4, 10) from a bottom side (FIG. 4, see notation) of the housing (FIG. 4, 1), respectively; 
wherein each contact (FIG. 11, 2) includes a first retaining section (FIG. 11, 22) and a second retaining section (FIG. 11, 21) spaced from each other in a first horizontal (FIG. 16, 23 see notation) direction perpendicular to the vertical direction (see FIG. 16 above, see notation), a contacting section (FIG. 15, 2111) linked at corresponding upper ends (see FIG. 16 above, see notation) of the first retaining section (FIG. 15, 22) and the second retaining section (FIG. 15, 22) with contacting point (FIG. 15, 2111) above an upper surface (FIG. 15, 11) of the housing (FIG. 15, 1).
Hsu does not expressly disclose the contacting section having multiple contacting points above an upper surface of the housing.
However, Huang teaches the contacting section (FIG. 8; 242, 243, and 244) having multiple contacting points (FIG. 8, 244) above an upper surface of the housing (FIG. 9, 1) (Column 8, lines 35-46).


Allowable Subject Matter
Claims 6, 10, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electronic package forms a plurality of conductive recesses in an underside thereof to receive the contacting sections of the corresponding contacts, respectively, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
the first retaining section, the contacting section, the second retaining section and the stopper commonly form a loop structure viewed along a second horizontal direction perpendicular to both the vertical direction and the first horizontal direction, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a stopper is formed at a bottom end of the second retaining section to abut against the first retaining section in the first horizontal direction, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the method, further including a step of providing an electronic package with a plurality of conductive recesses in an undersurface thereof, wherein during mating, the contacting sections are respectively received within the corresponding conductive recesses, respectively performing multiple contacting points coupling therewith, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831